DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 02/20/2020 are accepted.  

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A system for performing measurements in a modular application environment comprising: a digital measurement data recorder adapted to create raw digital data with respect to a measurement, and at least two modular applications, adapted to perform at least two different data processing schemes, where one comprises a measurement unit module and the other comprises an application unit module; wherein the measurement unit module is adapted to capture or process the raw digital data from the digital measurement data, and wherein the application unit module is adapted to process raw digital data and/or measurement results from the digital measurement data recorder into a user interface.

Similar limitations comprise the abstract ideas of Claim 11.
Under Step 1 of the analysis, claim 1 belongs to a statutory category, namely it is an apparatus claim.  Likewise claim 11 is a process claims.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitation of “perform at least two different data processing schemes…”  Claim 1 additionally recites the judicial exceptions of “process the raw digital data from the digital measurement data…,” and “process raw digital data and/or measurement results…”  A review of the specification shows that the step of “perform at least two different data processing schemes…” can be performed using either a mathematical or mental process (see, for example, pg. 16, ln 1-5 of the instant specification), while the steps of “process the raw digital data from the digital measurement data…,” and “process raw digital data and/or measurement results…” are performed using mathematical processes, for performing measurements in a modular application environment (see, for example, pg. 12, ln 18-28 of the instant specification).
Similar limitations comprise the abstract ideas of Claim 11.
What remains of the claimed method is a generic data receiving step, creating raw digital data with respect to a measurement, which is set forth at a highly generic level.
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with raw digital data and/or measurement results once they are received by the user interface.

As a result of the above analysis, claim 1, as well as claim 11, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-10 and 12-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 USC § 103, as being unpatentable over Ura (U.S. Patent Publication 2019/0012189 A1); in view of Chowdhary (U.S. Patent Publication 2019/0272155 A1).
Regarding claim 1, Ura teaches a system for performing measurements in a modular application environment (Ura: FIG. 33; ¶553 [“…measurement system that has a plurality of measurement modules…”]) comprising:
a measurement data recorder adapted to create raw data with respect to a measurement (Ura: FIGS. 1-2G; ¶98-108 [“…invention is to execute a basic measurement sequence by using a 
at least two modular applications, adapted to perform at least two different data processing schemes, where one comprises a measurement unit module and the other comprises an application unit module (Ura: FIG. 6; ¶173-178 [“…the sequence of a measurement module Function X is written. The third column from the left is Column 2 (606), in which the sequence of a measurement module Function Y is written. The fourth column from the left is Column 3 (608), in which the sequence of a measurement module Function Z is written.”]; FIGS. 7-8; ¶215-218 [“…adding a measurement module is displayed in advance in order to prepare for the start of programming…”]; FIG. 7-8; ¶235 [“…controller 102 can be configured to control one or more measurement modules 120, 130, and 140, and to test a device under test (DUT) 150 via signal lines 152, 154, and 156. Each control module 120, 130, and 140 includes…a processor 124 for performing calculation processing, a memory 126, which is accessible from the processor 124 and which is configured to store data and programs, and a function module, that is, a measurement function 128 in FIG. 1, which is controlled by the processor 124 and which is configured to perform a predetermined measurement function.]). 
Ura additionally discloses the measurement unit module is adapted to capture and/or process digital measurement data (Ura: FIGS. 1-2G, 6; ¶98-108, ¶173-178 {See above.}), and wherein the application unit module is adapted to process measurement results into a user interface (Ura: FIG. 30; ¶5 [“In FIG. 30, there is shown, as an example, a user interface in which various operations of measurement instruments or measurement modules on a time axis is represented…”]).

Chowdhary, in a similar field of endeavor, is directed to quickly prototyping of a solution developed using one or more sensing devices, functional blocks, algorithm libraries, and customized logic (Chowdhary: Abstract.).  Therein, Chowdhary discloses collecting raw data, such as digital data (Chowdhary: ¶13 [“The data is collected by the embedded circuit module and processed. Raw data, processed data…”]), and further discloses a digital measurement data recorder adapted to create raw digital data with respect to a measurement (Chowdhary: FIGS. 1-2; ¶59-62 [“…prototyped sensing device may begin to produce data.  The data produced may be analog data, digital data, or some other form of data. For purposes of the present disclosure, because the data is collected via the embedded circuit module 160, the data collected is referred to as digital data produced by the prototyped sensing device.”]).  Chowdhary additionally discloses process raw digital data and/or measurement results from the digital measurement data recorder into a user interface (Chowdhary: FIGS. 1-2; ¶49 [“…a sensor prototype development environment delivered via the user interface of the computing device 150, the software practitioner is presented with a graphical user interface (GUI). The GUI permits the software Including Table 1.}). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of creating raw digital data with respect to a measurement, and processing the raw digital data and/or measurement results from the digital measurement data recorder into a user interface, disclosed by Chowdhary, into Ura, with the motivation and expected benefit of providing a modular application environment for measurements in order to provide a common platform for measurement data analysis.  This method for improving Ura, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chowdhary.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Ura and Chowdhary to obtain the invention as specified in claim 1.
Regarding claim 11, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.  

Regarding claim 2, Ura, in view of Chowdhary, teach all the limitations of the parent claim 1 as shown above.  Ura discloses the modular applications are modularly installed on the digital measurement data recorder whereby the measurement unit module is included as an integral module and the application unit module is included as a separate module (Ura: …”]; FIG. 7-8; ¶241 [“The measurement modules 120, 130, and 140 may be installed in the same housing as that of the controller 102. The measurement modules 120, 130, and 140 may also be housed in the housing of a separate measurement instrument different from the controller 102. The measurement modules 120 and 130 may also be housed in a different measurement 
Regarding claim 12, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.  

Regarding claim 3, Ura, in view of Chowdhary, teach all the limitations of the parent claim 1 as shown above.  Chowdhary discloses the processing of the raw digital data by the measurement unit module is executed on the digital measurement data recorder (Chowdhary: FIGS. 1-2; ¶49, ¶59-62 {See above.}). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of processing of the raw digital data by the measurement unit module on the digital measurement data recorder, disclosed by Chowdhary, into Ura, as modified by Chowdhary, with the motivation and expected benefit of providing a modular application environment for measurements in order to provide a common platform for measurement data analysis.  This method for improving Ura, as modified by Chowdhary, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chowdhary.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Ura and Chowdhary to obtain the invention as specified in claim 3.
Regarding claim 13, the claim recites limitations found within claim 3, and is rejected under the same rationale applied to the rejection of claim 3.  

claim 4, Ura, in view of Chowdhary, teach all the limitations of the parent claim 1 as shown above.  Chowdhary discloses the processing of the measurement results by the application unit module is executed on a cloud environment (Chowdhary: FIGS. 4B, 11; ¶49, ¶150 [“…one or both of the computing device 150 and the embedded circuit module 160 communicate with a remote computing system 104, which may be, for example, a "cloud" computing system…’]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of processing the measurement results by the application unit module executed on a cloud environment, disclosed by Chowdhary, into Ura, as modified by Chowdhary, with the motivation and expected benefit of building the measurements devices and cloud solutions with the same software modules.  This method for improving Ura, as modified by Chowdhary, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chowdhary.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Ura and Chowdhary to obtain the invention as specified in claim 4.
Regarding claim 14, the claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.  

Regarding claim 5, Ura, in view of Chowdhary, teach all the limitations of the parent claim 1 as shown above.  Ura discloses the measurement unit module is adapted to be activated on-demand based on the measurement predefined on the digital measurement data recorder (Ura: ¶253 [“…it is possible to define control of the basic measurement sequences of connecting signal path between a device and measurement modules and/or setting condition, application and/or 
Regarding claim 15, the claim recites limitations found within claim 5, and is rejected under the same rationale applied to the rejection of claim 5.  

Regarding claim 6, Ura, in view of Chowdhary, teach all the limitations of the parent claim 1 as shown above.  Chowdhary discloses the application unit module is further adapted to receive measurement instructions from a user via the user interface and is further adapted to create unique identifiers for the respective measurement instructions (Chowdhary: FIGS. 1-2; ¶49 [“…a sensor prototype development environment delivered via the user interface of the computing device 150, the software practitioner is presented with a graphical user interface (GUI). The GUI permits the software practitioner to select any number of the function blocks from the functional block repository 106. A non-exhaustive, non-limiting list of function blocks is presented in Table 1.”] {Including Table 1.} {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of the receiving measurement instructions from a user via the user interface and creating unique identifiers for the respective measurement instructions, disclosed by Chowdhary, into Ura, as modified by Chowdhary, with the motivation and expected benefit of providing a modular application environment for measurements in order to provide a common platform for measurement data analysis.  This method for improving Ura, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chowdhary.  
Regarding claim 16, the claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.  

Regarding claim 7, Ura, in view of Chowdhary, teach all the limitations of the parent claim 6 as shown above.  Chowdhary discloses the unique identifiers are associated with requests directed towards the digital measurement data recorder from the application unit module and are further associated with the measurement results provided from the digital measurement data recorder to the application unit module (Chowdhary: FIGS. 1-3; ¶73-74 [“File sizes, locations, tool sets, bibliographic data, device identification data, encoding, and other parameters may be selected by the software practitioner.”] FIGS. 7A-B; ¶122-127 [“…operations are combined with processing at 422B-F, various pieces (e.g., one or more bits, words, integers, keys, strings, or the like) of identification information for each function block are verified. In some cases, input information and output information for each function block is uniquely identified via a name, number, key-value, or some other indicator. By providing such unique naming information in some embodiments, any number of lists can be generated to validate compatibility…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of the providing unique identifiers associated with requests directed towards the digital measurement data recorder from the application unit module and with the measurement results provided from the digital measurement data recorder to the application unit module, disclosed by Chowdhary, into Ura, as modified by Chowdhary, with the motivation and expected benefit of improving data-parsing reliability.  This method for 
Regarding claim 17, the claim recites limitations found within claim 7, and is rejected under the same rationale applied to the rejection of claim 7.  

Regarding claim 8, Ura, in view of Chowdhary, teach all the limitations of the parent claim 1 as shown above.  Chowdhary discloses the modular applications include more than one version of the same application and whereby the versions of the applications are modularly installed on the digital measurement data recorder (Chowdhary: FIGS. 1-2; ¶49, ¶59-62 {See above.}; ¶124 [“…processing determines whether or not any of the function blocks selected by the software practitioner are "old," or otherwise incompatible based on the versioning information. If at least one incompatible (e.g., old) block is identified, processing advances to 422B-E where a software practitioner is invited to elect automatic conversion…”]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing the modular applications which include more than one version of the same application and the versions of the applications are modularly installed on the digital measurement data recorder, disclosed by Chowdhary, into Ura, with the motivation and expected benefit of providing a modular application environment for measurements in order to provide a common platform for measurement data analysis.  This method for improving Ura, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chowdhary.  Therefore, it would have been obvious to one or ordinary 
Regarding claim 18, the claim recites limitations found within claim 8, and is rejected under the same rationale applied to the rejection of claim 8.  

Regarding claim 9, Ura, in view of Chowdhary, teach all the limitations of the parent claim 1 as shown above.  Chowdhary discloses a modular software manager, provided on the user interface, adapted to facilitate user controllability for defining a measurement on the digital measurement data recorder (Chowdhary: FIGS. 2, 6A-B; ¶115-117 [“…generate high-level software code in the exemplary method to prototype an embedded peripheral 400. One of skill in the art will recognize similarities and distinctions between the method to generate high-level software code described herein and the exemplary data flow embodiment to prototype an embedded peripheral 200 at processing node 216…”]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a modular software manager, provided on the user interface, adapted to facilitate user controllability for defining a measurement on the digital measurement data recorder, disclosed by Chowdhary, into Ura, with the motivation and expected benefit of enhancing flexibility of the user interface.  This method for improving Ura, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chowdhary.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Ura and Chowdhary to obtain the invention as specified in claim 9.
Regarding claim 19, the claim recites limitations found within claim 9, and is rejected under the same rationale applied to the rejection of claim 9.  
claim 10, Ura, in view of Chowdhary, teach all the limitations of the parent claim 9 as shown above.  Chowdhary discloses determining software required by the digital measurement data recorder dynamically with respect to the defined measurement (Chowdhary: ¶22 [“…user-defined sensing device prototype package; merging the user-defined sensing device prototype package with at least one firmware template to produce a sensing device prototype project high-level software package, wherein each firmware template has at least one binary library associated therewith; and building the sensing device prototype project high-level software package to produce the loadable firmware.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining software required by the digital measurement data recorder dynamically with respect to the defined measurement, disclosed by Chowdhary, into Ura, with the motivation and expected benefit of providing a modular application environment for measurements in order to provide a common platform for measurement data analysis.  This method for improving Ura, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chowdhary.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Ura and Chowdhary to obtain the invention as specified in claim 10.
Regarding claim 20, the claim recites limitations found within claim 10, and is rejected under the same rationale applied to the rejection of claim 10.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2007 /0099570 A1, to Gao et al., discloses a multiple-tone wideband I/Q mismatch calibration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864